Citation Nr: 0721046	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than September 
14, 2003, for the grant of service connection for post-
traumatic stress disorder.

2. Entitlement to an effective date earlier than October 19, 
2004, for the grant of a total disability rating for 
compensation based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1990 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran perfected her appeal and elected to have the case 
decided without a hearing.  

In a written statement, dated in May 2005, the veteran 
indicated that she was satisfied with the 70 percent rating 
for post-traumatic stress disorder.  The Board deems the 
statement as a withdrawal of the appeal for a rating higher 
than 70 percent for post-traumatic stress disorder.  38 
C.F.R. § 20.204.  

By a rating decision, dated in March 2005, the RO granted the 
veteran's claim of a total disability rating for compensation 
based on individual unemployability, effective October 19, 
2004.  In a statement, received at the Board in April 2005, 
and forwarded to the RO in May 2005, the veteran expressed 
disagreement with the effective date, assigned by the RO, 
initiating an appeal.  

As the RO has not yet issued a statement of the case, the 
claim for an earlier effective date for the total rating is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

The original claim for VA disability compensation for post-
traumatic stress disorder was received at the RO on September 
14, 2003, and there was no pending claim, formal or informal, 
before September 14, 2003. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
2003, for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim of service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an earlier effective date for the grant of service 
connection.  Dingess, 19 Vet. App. 473. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was honorably discharged from active duty on 
February 19, 1992.

On September 14, 2003, the RO received the veteran's original 
application for VA disability benefits, in which she claimed 
service connection for post-traumatic stress disorder.    

By a rating decision, dated in March 2004, the RO granted 
service connection for post-traumatic stress disorder, 
effective September 14, 2003, the date of receipt of the 
original claim for service connection.  

Effective Date Criteria 

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).  



The statutory provision is implemented by regulation, which 
provides that the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim. 
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.  

Analysis 

The veteran contends that she is entitled to an effective 
date back to her date of discharge in February 1992 for the 
grant of service connection for post-traumatic stress 
disorder.  

The veteran asserts that she was unaware that she could file 
her claim until 2003.  Under precedent case law, binding on 
the Board, a VA claimant is held to be on notice of lawfully 
promulgated agency regulations and the regulations are 
binding on all claimants regardless of actual knowledge of 
what is in the regulations or of the hardship of innocent 
ignorance.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  

Also, as the record contains no communication from the 
veteran prior to September 14, 2003, expressing the intent to 
file a claim of service connection for post-traumatic stress 
disorder, there is no informal claim or pending claim of 
service connection for post-traumatic stress disorder before 
September 14, 2003.  38 C.F.R. §§ 3.155, 3.160(c). 


As the Board is bound in its decisions by the applicable 
statutes and regulations of VA, as the innocent ignorance of 
the requirements of the applicable law is not an excuse for 
failure to follow a VA regulation, as the effective date of 
the award of service connection is based on the date that the 
application upon which service connection is awarded is 
filed, in this case, September 14, 2003, and as the claim was 
received in 2003, more than one year after of separation from 
active service in 1992, there is no factual or legal basis to 
assign an effective date before September 14, 2003, including 
the date of the day following separation from service.  For 
these reasons, the Board finds no legal basis for awarding 
service connection for post-traumatic stress disorder earlier 
than September 14, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

As the preponderance of the evidence is against the claim for 
an effective date earlier than September 14, 2003, for the 
grant of service connection for post-traumatic stress 
disorder, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than September 14, 2003, for the 
grant of service connection for post-traumatic stress 
disorder is denied.  


REMAND

In a statement, received at the Board in April 2005, and 
forwarded to the RO in May 2005, the veteran expressed 
disagreement with the effective date of October 19, 2004, for 
the grant of a total disability rating for compensation based 
on individual unemployability.  As the RO has not yet issued 
a statement of the case, the claim is remanded in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  






Accordingly, the RO is to:

Furnish the veteran a statement of the case 
on the claim for an effective date earlier 
than October 19, 2004, for the grant of a 
total disability rating for compensation 
based on individual unemployability.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


